Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP H05/261853 A, published 12 Oct. 1993, hereinafter Sasaki) in view of Imamura et al. (US Patent Application 2015/0055033 A1, published 26 Feb. 2015, hereinafter Imamura) and further in view of Ochiai et al. (“Development of value added acrylic film ‘TECHNOLLOY’”, published 2006, hereinafter Ochiai).
Regarding claims 1-3 and 6-8, Sasaki teaches a fluororesin-decorative sheet comprising a polyvinyl chloride (PVC) resin layer (substrate) (Item 13, Figure 1, see supplied original Japanese patent document, figure is reproduced below) having a foil decorating pattern layer (functional/pattern layer) (Item 14) adhered to a steel sheet (Item 11) (Abstract).  Sasaki teaches that a co-extruded sheet of fluororesin (Item 16) and polyacrylic resin (Item 15) are pressed against the foil decorating pattern layer (Item 14) (Abstract).  


    PNG
    media_image1.png
    148
    364
    media_image1.png
    Greyscale

Figure 1 (a) of Sasaki
16 – Fluororesin layer
15 – Polyacrylic resin layer
14 – Pattern layer
13 – Polyvinyl chloride sheet
12 – Adhesive layer
11 – Steel plate



Sasaki does not disclose the surface roughness of his fluorine resin layer (fluorinated polymer resin layer) nor the surface roughness of his weather-resistant resin layer (acrylic resin layer).
It is the examiner’s position that given Sasaki teaches the same acrylic layer and the same fluororesin layer as those claimed, and these layers are formed using co-extrusion as with the current invention, the fluororesin layer would inherently have the same surface roughness value and there would be the same difference in surface roughness values between the fluororesin layer and acrylic resin layer as the claimed invention, and therefore, would fall within the claimed ranges for surface roughness and difference in surface roughness values between the fluororesin layer and the acrylic resin layer.
Alternatively, Imamura teaches an antiblocking layer with a surface roughness Ra of 0.001 to 0.09 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an exterior film surface with the surface roughness taught by Imamura in decorative sheet taught by Sasaki.  Imamura teaches that amount of surface roughness is preferred amount for antiblocking layers (paragraph 0035), which one of ordinary skill in the art would recognize would be a desirable attribute for an outermost or surface layer. 
Ochiai teaches a surface roughness Ra of 0.022 for an acrylic film (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an acrylic film with the surface roughness taught by Ochiai in decorative sheet taught by Sasaki in view of Imamura.  Ochiai teaches that this amount of surface roughness results in very smooth films with consistent smoothness on both sides (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
Thus, the difference between the surface roughness Ra of the acrylic resin layer and the surface roughness Ra of the fluorinated polymer resin layer in the decorative sheet of Sasaki in view of Imamura and further in view of Ochiai would be 0.3 [Symbol font/0x6D]m or less. 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo and Tominaga (US Patent Application 2017/0297307 A1, published 19 Oct. 2017, hereinafter Shinmyo) in view of Imamura et al. (US Patent Application 2015/0055033 A1, published 26 Feb. 2015, hereinafter Imamura) and further in view of Ochiai et al. (“Development of value added acrylic film ‘TECHNOLLOY’”, published 2006, hereinafter Ochiai).
Regarding claims 1 and 6, Shinmyo teaches a decorative sheet that includes a weather-resistant resin layer (Item 4 in Figure 4, reproduced below) comprising acrylic resin and a fluorine resin layer (Item 5 in Figure 4) laminated onto a substrate layer in this order (Abstract), that is, the fluorine resin layer (Item 5) is the outer layer (as shown in Figures 1, 2, 4, and 5).  Shinmyo teaches the metal substrate (Item 7) is stainless steel (paragraphs 0124-0125).  Shinmyo teaches that the weather-resistant resin layer is coextruded (paragraph 0104).


    PNG
    media_image2.png
    190
    372
    media_image2.png
    Greyscale

Figure 4 of Shinmyo
5 – Fluorine resin layer
4 – Weather-resistant resin layer
3 – Adhesion layer
2 – Design pattern layer
1 - Substrate layer
6 – Adhesive layer
52 – Coating film layer
51 – Anodizing film
7 - Metal substrate


In light of the overlap between the claimed laminated steel sheet and that disclosed by Shinmyo, it would have been obvious to one of ordinary skill in the art to use a laminated steel sheet that is both disclosed by Shinmyo and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Shinmyo does not disclose the surface roughness of his fluorine resin layer (fluorinated polymer resin layer) nor the surface roughness of his weather-resistant resin layer (acrylic resin layer).
Imamura teaches an antiblocking layer with a surface roughness Ra of 0.001 to 0.09 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an exterior film surface with the surface roughness taught by Imamura in decorative sheet taught by Shinmyo.  Imamura teaches that amount of surface roughness is preferred amount for antiblocking layers (paragraph 0035), which one of ordinary skill in the art would recognize would be a desirable attribute for an outermost or surface layer. 
Ochiai teaches a surface roughness Ra of 0.022 for an acrylic film (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an acrylic film with the surface roughness taught by Ochiai in decorative sheet taught by Shinmyo in view of Imamura.  Ochiai teaches that this amount of surface roughness results in very smooth films with consistent smoothness on both sides (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
Thus, the difference between the surface roughness Ra of the acrylic resin layer and the surface roughness Ra of the fluorinated polymer resin layer in the decorative sheet of Shinmyo in view of Imamura and further in view of Ochiai would be 0.3 [Symbol font/0x6D]m or less. 
Regarding claim 2, Shinmyo in view of Imamura and further in view of Ochiai teaches the elements of claim 1, and Shinmyo teaches a substrate layer (Item 1) (second sheet) between the metal substrate (Item 7) (steel sheet) and the weather-resistant resin layer (first layer) (paragraphs 0024-0025 and Figure 4).  Shinmyo teaches the substrate layer is polyester resin, polyolefin, polyvinyl chloride (paragraphs 0024-0025).
Regarding claim 3, Shinmyo in view of Imamura and further in view of Ochiai teaches the elements of claim 1, and Shinmyo teaches the fluorine resin layer (Item 5) is the outer layer (as shown in Figures 1, 2, 4, and 5), and Shinmyo teaches that the fluorine resin layer serves to impart surface characteristics (paragraph 0099), thus, this layer must be the outer layer of the laminate.
Regarding claim 7-8, Shinmyo in view of Imamura and further in view of Ochiai teaches the elements of claim 2, and Shinmyo teaches a design pattern layer (Item 2) on the surface of the substrate layer (Item 1) (paragraph 0034).  This layer may contain a colorant (paragraphs 0036-0037).
Regarding claim 9, Shinmyo in view of Imamura and further in view of Ochiai teaches the elements of claim 1, and Shinmyo teaches a decorative sheet with layers in the following order (Figure 4): Item 5 – Fluorine resin layer (fluorinated polymer resin layer), Item 4 – Weather-resistant resin layer (acrylic resin layer), Item 3 – Adhesion layer, Item 2 – Design pattern layer (functional layer), Item 1 - Substrate layer, Item 6 – Adhesive layer, Item 52 – Coating film layer (undercoat layer), Item 51 – Anodizing film (pretreatment layer), Item 7 - Metal substrate (steel sheet).  Shinmyo teaches the substrate layer is polyester resin, polyolefin, polyvinyl chloride (paragraphs 0024-0025).  Shinmyo teaches a design pattern layer (Item 2) on the surface of the substrate layer (Item 1) (paragraph 0034).  This layer may contain a colorant (paragraphs 0036-0037).


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu et al. (JP 2017/170732 A, published 28 Sep. 2017, hereinafter Nambu) in view of Imamura et al. (US Patent Application 2015/0055033 A1, published 26 Feb. 2015, hereinafter Imamura) and further in view of Ochiai et al. (“Development of value added acrylic film ‘TECHNOLLOY’”, published 2006, hereinafter Ochiai).
Regarding claims 1-3 and 6-8, Nambu teaches a decorative sheet comprises a polyvinyl chloride raw film layer (Item 1 in Figure 1, see supplied original Japanese patent document, figure is reproduced below) (second sheet), acrylic resin layer (first sheet) (Item 5), printed layer (functional layer) (Item 3) (Abstract and Figure 1).  Nambu teaches an adhesive layer attaches the upper layers (Item 10) to the base material (steel sheet) (Item 12), which is a metal plate made of galvalume steel or stainless steel (paragraphs 0011-0012).  Nambu teaches that his acrylic resin layer is a two-layer structure with an acrylic resin as the lower layer and the polyvinylidene fluoride as the upper layer (paragraph 0031).


    PNG
    media_image3.png
    124
    252
    media_image3.png
    Greyscale

Figure 1 of Nambu
5 – Acrylic resin layer[two layers: PVDF upper layer and acrylic resin is lower layer]
3 – Printing layer
1 – Vinyl chloride resin 
12 – Adhesive layer
11 – Base material



Nambu teaches that his acrylic resin layer may be formed by any known method, for example extrusion (paragraph 0033).  Given Nambu teaches the use of extrusion to form his acrylic resin layer, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use co-extrusion to form the two-layer structure of Nambu’s acrylic resin layer.
Nambu does not disclose the surface roughness of his fluorine resin layer (fluorinated polymer resin layer) nor the surface roughness of his weather-resistant resin layer (acrylic resin layer).
Imamura teaches an antiblocking layer with a surface roughness Ra of 0.001 to 0.09 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an exterior film surface with the surface roughness taught by Imamura in decorative sheet taught by Nambu.  Imamura teaches that amount of surface roughness is preferred amount for antiblocking layers (paragraph 0035), which one of ordinary skill in the art would recognize would be a desirable attribute for an outermost or surface layer. 
Ochiai teaches a surface roughness Ra of 0.022 for an acrylic film (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an acrylic film with the surface roughness taught by Ochiai in decorative sheet taught by Nabmu in view of Imamura.  Ochiai teaches that this amount of surface roughness results in very smooth films with consistent smoothness on both sides (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
Thus, the difference between the surface roughness Ra of the acrylic resin layer and the surface roughness Ra of the fluorinated polymer resin layer in the decorative sheet of Nambu in view of Imamura and further in view of Ochiai would be 0.3 [Symbol font/0x6D]m or less. 

Response to Arguments
Applicant's arguments filed 07 Jun. 2022 have been fully considered, but they were not persuasive. 
In the Non-Final Rejection mailed 08 Mar. 2022, the heading paragraph for the 103 rejections based on Shinmyo contains a typographical error.  The rejected claims based on Shinmyo were claims 1-4 and 7-9, as indicated in the body of the rejection.  The heading of the rejection has been corrected above, although the body of the rejection was modified only to meet the claim amendments.
Applicant amended claims 1, 10, and 12 and cancelled claims 4-5 and 14.
Applicant argues that Sasaki and Shinmyo carry out uneven processing to impart an uneven pattern on the fluoro-resin layer after co-extrusion, which imparts a surface roughness on the fluorinated polymer resin layer that is outside of the roughness limitation of the claimed invention.
However, as cited by applicant, the embossing is carried out after co-extrusion.  It is the examiner’s position that one of ordinary skill in the art would recognize that surface roughness on the scale of microns affects adhesion between layers and anti-blocking performance for the outer layer, whereas the much larger scale embossing taught by Sasaki and Shinmyo is decorative and is unrelated to surface roughness that affects adhesion between layers and anti-blocking performance for the outer layer, particularly if the embossing is conducted after co-extrusion.
Applicant argues that the anti-blocking layer of Imamura is laminated by coating using a bar coater, so this layer is different than the co-extruded acrylic layer of the subject invention.
However, note that while Imamura does not disclose all the features of the present claimed invention, Imamura is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the surface roughness for an external layer, and in combination with the primary reference, discloses the presently claimed invention. 
Co-extrusion is already taught by Sasaki, Shinmyo, and Nambu, independently. 
Further, Imamura does not require that the blocking layer is applied using a bar coater.  Imamura’s teaching on the surface roughness for a blocking layer is not dependent on the manner in which the blocking layer is formed.  
Although Imamura does not explicitly disclose process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sasaki, Shinmyo, and Nambu, each in view of Imamura and further in view of Ochiai, meets the requirements of the claimed laminated steel sheet, the applied prior art clearly meets the requirements of the present claims.
Applicant argues that Imamura does not disclose the roughness of the manufactured anti-blocking layer in his examples.
However, Imamura teaches the roughness for an antiblocking layer (paragraph 0035).  Further, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that Ochiai discloses the surface roughness of an acrylic film itself, not an acrylic film co-extruded with another layer.
However, note that while Ochiai does not disclose all the features of the present claimed invention, Ochiai is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the surface roughness for an acrylic film, and in combination with the primary reference, discloses the presently claimed invention.
Further, Ochiai teaches that the acrylic film may be laminated with other polymers (page 4, 1st column, last paragraph – 2nd column, 1st paragraph).  
Additionally, as discussed above, there is no evidence regarding the criticality of a claimed process for a product-by-process limitation to overcome the prior art that teaches the product.
Applicant argues that their claimed invention provides unexpected improvements over the prior art.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one specific PVdF resin, one specific PMMA resin, each at one thickness and with surface roughness of the fluorinated polymer resin layer ranging from 0.04-0.68 μm and the surface roughness of the acrylic resin layer ranging from 0.32-0.61 μm with the difference in surface roughness values ranging from 0.13-0.57 μm, while the present claims broadly recite a “fluorinated polymer resin” layer and “acrylic resin” layer, each in any thickness and with surface roughness values for each of the fluorinated polymer resin layer and the acrylic resin layer each of 0.1-2 μm with the difference in surface roughness values of 0.7 μm or less.  No roughness values are disclosed for the examples presented in applicant’s specification.
Applicant presents additional data in support of their invention providing unexpected results.
However, new data must be submitted via an affidavit.  Section 716.03(g) of the MPEP states: "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.”
New data may be discussed in applicant’s remarks, but new data cannot be submitted via applicant’s remarks.
Applicant argues that their data based on Additional Example A-1 to A-3 and Additional Comparative Example A-1 and A-2 provide support for their showing of unexpected results.
However, the new data compares a two-layer PVDF/PMMA film to a single layer film comprising a blend of PVDF and a curing agent containing “acryl”, while the prior art of Sasaki and Shinmyo each independently teach a two-layer laminate with a fluorinated resin layer and an acrylic resin layer.  Therefore, the comparative examples are not based on the closest prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787